Mr. Justice Boggs delivered the opinion of the Court. This was a bill inequity filed in the Circuit Court of Jersey County to compel an alleged trustee to render an accounting of his trust. One of the original branches of equity jurisprudence was the enforcement of trusts. Under and by force of Sec. 12 of Art. 6 of the Constitution of 1870, the Circuit Court has original jurisdiction in all cases in equity. Hence it had jurisdiction of the subject-matter of the bill, and having first obtained jurisdiction of the person of the alleged trustee, it had full power to proceed to a final decree. Even if it be conceded that the County Court of Piatt County subsequently obtained jurisdiction over the same subject-matter by the voluntary assignment made by the alleged trustee for the benefit of his creditors, yet it would by no means follow that the Circuit Court of Jersey County was thereby deprived of its power and authority in the cause. It is a general and well grounded rule that the court first obtaining jurisdiction of a cause will retain it until it pronounces final judgment or decree. Mapes v. People, 69 Ill. 524; Howell v. Moore, 127 Ill. 68. This rule is distinctly recognized in Hanchett v. Waterbury, 115 Ill. page 229, where, in an additional opinion filed in the cause, it was said : “ The powers and jurisdiction of this (Circuit) Court are conferred by the constitution and it is therefore not competent for the legislature to abrogate or restrict them. But what we intend and do hold is that in the matter of voluntary assignments, Avherethe jurisdiction of tne County Court has once attached, no other court has the right to interpose except, perhaps, under special circumstances a court of equity may interfere to prevent a failure of justice. In thus holding we simply recognize and give effect to the long established rule, that in case of concurrent jurisdiction, the court which first obtains it will have precedence.” The alleged trustee, by making a voluntary assignment under the statute in the County Court, while the bill in equity was pending in the Circuit Court, could not compel the appellant to discontinue or dismiss the bill in chancery, and seek another remedy in another forum. Upon the contrary the appellant had full right to proceed with the cause in the Circuit Court. The appellee, assignee, was a proper party thereto and ought, we think, have been required to answer the supplemental bill. It follows that the decree sustaining the demurrer to and dismissing the supplemental bill, must be, and it is, reversed, and the cause remanded with directions to the Circuit Court to overrule the demurrer and require the assignee to answer. Reversed and remanded with directions.